Case 1:19-cr-10040-JDB Document 82 Filed 05/22/19 Page1of1 PagelD 219

     

United States District Court %% Bg

Ogee
WESTERN DISTRICT OF TENNESSEE . et oS Oe,
Eastern Division *ehagr

ee

Acknowledgment of Return of Non Cash Collateral

USA

Hlevarder A perovat CASE NUMBER: | :/% [6040 -

I, the undersigned acknowledge that the United States District Court Clerk’s Office

returned _[/ , S - p ASS LOr t on this the Zana day of Milled __

234-3484
0/9. “. 4

 

Deters s Sigh

L

COA

DEPUTY CLERK

Witness;

THOMAS M. GOULD, CLERK

 
